office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall preno-132667-13 uilc date date to marc caine senior counsel office of the division counsel small_business self-employed cc sb li from susan j kassell senior counsel office of the associate chief_counsel income_tax accounting cc ita b01 third party communication none date of communication not applicable subject valuing conservation easements under sec_1_170a-14 of the income_tax regulations this chief_counsel_advice responds to your request for assistance regarding the valuation of perpetual conservation restrictions or conservation easements specifically you have asked about the application of the contiguous parcel rule and the enhancement rule found in sec_1_170a-14 of the income_tax regulations sec_170 of the internal_revenue_code allows as a deduction any charitable_contribution payment of which is made within the taxable_year under sec_170 no deduction is allowed for a contribution of an interest in property that consists of less than the taxpayer's entire_interest in the property however under sec_170 a deduction is allowed for a qualified_conservation_contribution even though it is a contribution of a partial interest sec_170 and sec_1_170a-14 provide that a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes one such qualified_real_property_interest is a conservation_easement preno-132667-13 sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts for purposes of sec_170 the value of a contribution of a conservation_easement is its fair_market_value at the time of the contribution sec_1_170a-14 first sentence sec_1_170a-14 second sentence provides that if there is a substantial record of sales of easements comparable to the donated easement the fair_market_value of the donated easement is based on the sales prices of the comparable easements sec_1_170a-14 third sentence provides that if no substantial record of market-place sales of comparable easements is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a conservation_easement is equal to the difference between the fair_market_value of the property it encumbers before the granting of the easement and the fair_market_value of the encumbered property after the granting of the easement this is generally referred to as before and after valuation under sec_1_170a-14 if before and after valuation is used the fair_market_value of the property before the contribution of the easement must take into account not only the current use of the property but also an objective assessment of how immediate or remote the likelihood is that the property absent the easement would in fact be developed as well as any effect from zoning conservation or historic preservation laws that already restrict the property’s potential highest_and_best_use additionally an appraisal of the property after contribution of the easement must take into account the effect of restrictions that will result in a reduction of the potential fair_market_value represented by highest_and_best_use but will nevertheless permit uses of the property that will increase its fair_market_value above that represented by the property’s current use under the contiguous parcel rule found in sec_1_170a-14 fourth sentence in the case of a charitable_contribution of a conservation_easement covering a portion of contiguous property owned by a donor and the donor’s family the amount of the deduction is the difference between the fair_market_value of the entire contiguous parcel of property before and after the granting of the easement for purposes of the contiguous parcel rule family includes brothers and sisters whether by whole or half blood spouse ancestors and lineal_descendants sec_267 family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification rules described below whether the entire contiguous parcel is valued as one large property or as separate properties depends on the highest_and_best_use of the entire contiguous parcel see sec_1_170a-14 preno-132667-13 under the enhancement rule found in sec_1_170a-14 fifth sentence if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person the amount of the deduction must be reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous for purposes of the enhancement rule related_person has the same meaning as in either sec_267 or sec_707 sec_1_170a-14 eighth sentence the relationships listed in sec_267 include but are not limited to the relationships between an individual and members_of_a_family as defined in sec_267 and an individual and a corporation more than in value of the outstanding_stock of which is owned directly or indirectly by or for such individual the relationships listed in sec_707 are those between a partnership and a person owning directly or indirectly more than of the capital interest or the profits interest in such partnership and two partnerships in which the same persons own directly or indirectly more than of the capital interests or profits interests whether parties are related for purposes of the contiguous parcel rule and the enhancement rule may depend on property constructively owned by the donor the donor’s family or a related_party sec_267 sets forth rules to determine constructive_ownership of stock under sec_267 under sec_707 the ownership of a capital or profits interest in a partnership is determined in accordance with the rules for constructive_ownership of stock provided in sec_267 other than sec_267 sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner under sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members or is disregarded as an entity separate from its owner if it has a single member all of the assets of a disregarded_entity are treated as if they are owned by the single member see sec_301_7701-2 ann 1999_2_cb_545 included below are examples applying sec_1_170a-14 and the other above provisions to various factual scenarios any entities involved herein are domestic eligible entities for purposes of sec_301_7701-3 in no scenario is there a substantial record of market-place sales of comparable easements scenario contiguous parcel owned by donor and donor’s family preno-132667-13 scenario a contiguous parcel owned by donor donor owns parcel a and contiguous parcel b donor places a conservation_easement on parcel a under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement accordingly the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel comprised of parcels a and b before and after the granting of the easement scenario b contiguous parcel owned by donor’s family donor owns parcel a and donor’s mother owns contiguous parcel b donor places a conservation_easement on parcel a under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family includes ancestors such as a mother sec_267 since donor’s mother is a member of donor’s family as defined in sec_267 the entire contiguous parcel comprised of parcels a and parcel b is owned by donor and donor’s family accordingly the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel comprised of parcels a and b before and after the granting of the easement scenario contiguous and noncontiguous parcels owned by donor donor owns parcel a and contiguous parcel b donor also owns non-contiguous parcel c located near parcel a donor places a conservation_easement on parcel a and as a result parcel c will always have a view of a river that abuts parcel a thereby increasing the value of parcel c under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement additionally the enhancement rule provides that if the granting of the restriction increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the preno-132667-13 conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous accordingly because donor owns parcel a and contiguous parcel b the amount of the deduction is first determined by valuing the entire contiguous parcel comprised of parcel a and parcel b before and after the granting of the easement second because non-contiguous parcel c is also owned by donor the amount of the deduction is reduced by the value of the enhancement to parcel c from the granting of the easement scenario contiguous parcels owned by donor and disregarded_entity scenario a contiguous parcel owned by a limited_liability_company of which donor is the single member donor owns parcel a and is the single member of smllc smllc owns contiguous parcel b donor places a conservation_easement on parcel a smllc has not made an entity classification election under sec_301 c under sec_301_7701-3 a domestic eligible_entity with a single member generally is disregarded unless the entity elects to be regarded separately from its owner all of the assets of a disregarded_entity are treated as if they are owned by the single member under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement since smllc did not make an entity classification election smllc is disregarded and donor is treated as the owner of both parcel a and parcel b accordingly the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel comprised of parcels a and b before and after the granting of the easement scenario b contiguous parcel owned by a limited_liability_company of which donor’s child is the single member donor owns parcel a smllc owns contiguous parcel b and donor’s daughter is the single member of smllc donor places a conservation_easement on parcel a smllc has not made an entity classification election under sec_301_7701-3 preno-132667-13 under sec_301_7701-3 a domestic eligible_entity with a single member generally is disregarded unless the entity elects to be regarded separately from its owner all of the assets of a disregarded_entity are treated as if they are owned by the single member under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family includes lineal descendents such as a daughter sec_267 since smllc did not make an entity classification election smllc is disregarded and donor’s daughter is treated as the owner of parcel b accordingly since parcel a and parcel b are treated as owned by donor and donor’s family the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel comprised of parcels a and b before and after the granting of the easement scenario c contiguous parcels owned by limited_liability companies of which donor and donor’s parent are the single members smllc owns parcel a and donor is the single member of smllc smllc owns contiguous parcel b and donor’s mother is the single member of smllc smllc places a conservation_easement on parcel a neither smllc nor smllc has made an entity classification election under sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity with a single member generally is disregarded unless the entity elects to be regarded separately from its owner all of the assets of a disregarded_entity are treated as if they are owned by the single member under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family includes ancestors such as a mother sec_267 since neither smllc nor smllc made an entity classification election both smllc and smllc are disregarded donor is treated as the owner of parcel a and donor’s mother is treated as the owner of parcel b accordingly since parcel a and parcel b are treated as owned by donor and donor’s family the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel comprised of parcels a and b before and after the granting of the easement preno-132667-13 scenario contiguous parcels owned by donor and regarded entity scenario a contiguous parcel owned by a limited_liability_company classified as a corporation of which donor is the single member donor owns parcel a and llc owns contiguous parcel b donor is the single member of llc donor places a conservation_easement on parcel a and as a result parcel b will always have a view of a river that abuts parcel a thereby increasing the value of parcel b llc elects under sec_301_7701-3 to be classified as a corporation under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification rules the contiguous parcel rule does not apply when an entity classified as a corporation owns the contiguous property the enhancement rule provides that if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous under sec_267 an individual is related to a corporation if that individual owns directly or indirectly more than of the value of the outstanding_stock of that corporation since donor owns all of the outstanding shares of llc llc is related to donor accordingly the amount of the deduction is first determined by valuing parcel a before and after the granting of the easement second because a related_party that is not a family_member llc owns contiguous parcel b the amount of the deduction is reduced by the value of the enhancement to parcel b from the granting of the easement scenario b contiguous parcel owned by a limited_liability_company classified as a partnership of which donor and donor’s family are members donor owns parcel a and llc owns contiguous parcel b donor own sec_48 of llc donor’s wife own sec_30 of llc and donor’s son own sec_22 of llc donor places a conservation_easement on parcel a and as a result parcel b will always have a view of a river that abuts parcel a thereby increasing the value of parcel b llc has not made an entity classification election under sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity is a partnership if it has two or more members unless the entity elects otherwise preno-132667-13 under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification rules the contiguous parcel rule does not apply when an entity classified as a partnership owns the contiguous property the enhancement rule provides that if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous a partnership and a person owning directly or indirectly more than of the capital or profits interest in the partnership are related for purposes of sec_707 under sec_707 and sec_267 an individual is considered to own all of the partnership interests owned by himself and by his family members since llc did not make an entity classification election llc is a partnership because donor own sec_48 of llc and the remaining interests are held by donor’s family wife and son donor is considered to own of llc therefore llc is related to donor accordingly the amount of the deduction is first determined by valuing parcel a before and after the granting of the easement second because a related_party that is not a family_member llc owns contiguous parcel b the amount of the deduction is reduced by the value of the enhancement to parcel b from the granting of the easement scenario c contiguous parcel owned by a limited_liability_company classified as a partnership of which donor’s spouse and unrelated individuals are members donor owns parcel a and llc owns contiguous parcel b donor’s wife owns of llc and two unrelated individuals own and of llc respectively donor places a conservation_easement on parcel a and as a result parcel b will always have a view of a river that abuts parcel a thereby increasing the value of parcel b llc has not made an entity classification election under sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity is a partnership if it has two or more members unless the entity elects otherwise under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification preno-132667-13 rules the contiguous parcel rule does not apply when an entity classified as a partnership owns the contiguous property the enhancement rule provides that if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous a partnership and a person owning directly or indirectly more than of the capital or profits interest in the partnership are related for purposes of sec_707 under sec_707 and sec_267 an individual is considered to own all of the partnership interests owned by himself and by his family members since llc did not make an entity classification election llc is a partnership donor’s wife owns of the capital or profits interest in llc and an individual is considered to own all of the partnership interests owned by his family members therefore donor is considered to own of llc in addition because donor is considered to own more than of the capital or profits interest in llc llc is related to donor accordingly the amount of the deduction is first determined by valuing parcel a before and after the granting of the easement second because a related_party that is not a family_member llc owns contiguous parcel b the amount of the deduction is reduced by the value of the enhancement to parcel b scenario d contiguous parcel owned by a limited_liability_company classified as a partnership of which donor and an unrelated individual are members donor owns parcel a and llc owns contiguous parcel b donor and an unrelated_person each own of llc donor places a conservation_easement on parcel a llc has not made an entity classification election under sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity is a partnership if it has two or more members unless the entity elects otherwise under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification rules the contiguous parcel rule does not apply when an entity classified as a partnership owns the contiguous property the enhancement rule provides that if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the preno-132667-13 conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous a partnership and a person owning directly or indirectly more than of the capital or profits interest in the partnership are related for purposes of sec_707 since llc did not make an entity classification election llc is a partnership because donor does not own more than of the capital or profits interest in llc llc is not related to donor accordingly the amount of the deduction is equal to the difference between the fair_market_value of only parcel a before and after the granting of the easement scenario contiguous parcel scenarios involving multiple regarded entities scenario a contiguous parcel owned by a limited_liability_company classified as a partnership of which donor is considered to own more than donor owns parcel a and llc owns contiguous parcel b llc own sec_90 of llc and x an unrelated party owns the remaining of llc donor owns of llc and y another unrelated party owns the remaining of llc donor places a conservation_easement on parcel a and as a result parcel b will always have a view of a river that abuts parcel a thereby increasing the value of parcel b neither llc nor llc has made an entity classification election under sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity is a partnership if it has two or more members unless the entity elects otherwise under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification rules the contiguous parcel rule does not apply when an entity classified as a partnership owns the contiguous property the enhancement rule provides that if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous a partnership and a person owning directly or indirectly more than of the capital or profits interest in the partnership are related for purposes of sec_707 under sec_707 and sec_267 a partnership_interest owned directly or indirectly by or preno-132667-13 for a corporation partnership estate_or_trust is considered to be owned proportionately by or for its shareholders partners or beneficiaries since neither llc nor llc made an entity classification election both llc and llc are partnerships because donor owns of llc donor is considered to own of llc ie of in addition because donor is considered to own more than of the capital or profits interest in llc llc is related to donor accordingly the amount of the deduction is first determined by valuing parcel a before and after the granting of the easement second because a related_party that is not a family_member llc owns contiguous parcel b the amount of the deduction is reduced by the value of the enhancement to parcel b from the granting of the easement scenario b contiguous parcel owned by a limited_liability_company classified as a partnership of which donor is considered to own less than donor owns parcel a and llc owns contiguous parcel b llc owns of llc and x an unrelated party owns the remaining of llc donor own sec_51 of llc and y another unrelated party owns the remaining of llc donor places a conservation_easement on parcel a and as a result parcel b will always have a view of a river that abuts parcel a thereby increasing the value of parcel b neither llc nor llc has made an entity classification election under sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity is a partnership if it has two or more members unless the entity elects otherwise under the contiguous parcel rule the amount of the deduction is equal to the difference between the fair_market_value of the entire contiguous parcel owned by the donor and the donor’s family as defined in sec_267 before and after the granting of the easement family does not include an entity such as a corporation or partnership that is classified as separate from its owner under the entity classification rules the contiguous parcel rule does not apply when an entity classified as a partnership owns the contiguous property the enhancement rule provides that if the granting of a conservation_easement increases the value of any other_property owned by the donor or a related_person within the meaning of sec_267 or sec_707 the amount of the deduction for the conservation contribution is reduced by the amount of the increase in the value of the other_property whether or not that other_property is contiguous a partnership and a person owning directly or indirectly more than of the capital or profits interest in the partnership are related for purposes of sec_707 under sec_707 and sec_267 a partnership_interest owned directly or indirectly by or for a corporation partnership estate_or_trust is considered to be owned proportionately by or for its shareholders partners or beneficiaries preno-132667-13 since neither llc nor llc made an entity classification election both llc and llc are partnerships because donor own sec_51 of llc donor is considered to own of llc ie of accordingly because donor does not own more than of llc donor and llc are not related and the amount of the deduction is equal to the difference between the fair_market_value of only parcel a before and after the granting of the easement please contact jason kristall at if you would like further assistance or have any questions about the contents of this memorandum
